Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Hibbett Sports, Inc. and Subsidiaries (the “Company”) for the period ended August 1, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Michael J. Newsome, Chief Executive Officer, and Gary A. Smith, Chief Financial Officer of the Company, certify, to the best of each of our knowledge,pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934 as amended; and the information contained in the Report fairly presents in all material respects, the financial condition and results of operations of the Company. /s/Michael J. Newsome Michael J. Newsome Chief Executive Officer and Chairman of the Date:September 4, 2009 Board (Principal Executive Officer) /s/Gary A. Smith Gary A. Smith Vice President and Chief Financial Officer Date:September 4, 2009 (Principal Financial Officer and Chief Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. End of Exhibit 32.1 21
